DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axis of rotation" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As claims 2-12 depend either directly or indirectly from claim 1, they are rejected for the same reason.
Claim 1 recites the limitation "the turbulence" in line 6.  There is insufficient antecedent basis for this limitation in the claim. As claims 2-12 depend either directly or indirectly from claim 1, they are rejected for the same reason.
The term “thin” in claim 6 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “thin” renders the investment shell indefinite.
In claim 6, what does the phrase “a thin investment shell is placed within the mold” mean? Is there an actual shell placed inside of the mold cavity or does this mean that the mold is an investment casting mold (see end of first paragraph on p. 18 of Specification which states “The moulds may be the same as those used for investment casting”)? For the purposes of examination, the Examiner will be treating this limitation as though the claim reads “wherein an investment casting shell is the mould.” As claim 7 depends from claim 6, it is rejected for the same reason.
In claim 9, line 2, is “turbulence” the same as or different from “the turbulence” as established in claim 1, line 6? For the purposes of examination, the Examiner will be treating them as the same.
In claim 10, how can a mould, which is designed to be used in a method of casting a component via centrifugal casting (which requires motion), also be configured to allow for a quiescent (i.e., motionless) fill process? For the purposes of examination, this limitation will merely be considered a function of the mould and not an active limitation as the method is drawn to centrifugal casting. Furthermore, what exact structure allows for the mould to be configured to allow for a quiescent fill process? For the purposes of examination, the Examiner will treat any mould as capable of a quiescent fill process as the claims lack structure which provides for this ability. 
Claim 13 recites the limitation "the proximal end" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the block runner" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the distal end of the block runner" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation "the moulds" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 14 recites the limitation "the mould" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the moulds" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henker et al. (US 2016/0332223; hereinafter “Henker”; listed in the IDS filed 4 November 2021).
Regarding claim 1, Henker teaches a method of casting a component comprising:
attaching a mould (mold 4, see Figure; [0041]) to a centrifugal casting apparatus (device 1, see Figure; [0041]), such that the mould is oriented substantially parallel to the axis of rotation of the centrifugal casting apparatus (rotation axis 8 is parallel to the mold 4, see Figure),
and applying a molten feedstock through a block runner (gate of mold 4, see Figure) mounted substantially perpendicular to the axis of rotation to control and contain the turbulence within the molten feedstock (see Figure and [0041]-[0043]).

Regarding claim 2, Henker teaches wherein the thinnest part of the mould is oriented in a radial direction away from the axis of rotation (see Figure - thinnest part of the mold 4 is equated to the gate leading to the cavity, and the gate is oriented in a radial direction away from rotation axis 8).  

Regarding claim 3, Henker teaches wherein the molten feedstock is a titanium aluminide alloy material (TiAl alloy 3, see Figure; [0041]).

Regarding claim 4, Henker teaches wherein the mould is pre-heated prior to the casting process (see [0042]). 

Regarding claim 5, Henker teaches wherein the mould is heated to a temperature between 400 and 900°C (see [0042]).

Regarding claim 9, Henker teaches wherein the mould (mold 4, see Figure) is mounted perpendicular to the block runner (gate leading to mold 4, see Figure) to prevent turbulence (see Figure). 

Regarding claim 10, Henker teaches wherein the mould is configured to allow for a quiescent fill process (the structure of the prior art of Henker is identical to that of the claimed mold structure, and so it must follow that if the claimed mould is configured to allow for a quiescent fill process then the mold of Henker must also be configured to allow for a quiescent fill process).

Regarding claim 11, Henker teaches wherein the component is a blade (see [0041]). 

Regarding claim 12, Henker teaches wherein the blade is blade for a gas turbine engine (see [0041]).

Regarding claim 13, Henker teaches a centrifugal casting apparatus (device 1, see Figure) comprising an upper portion (upper half of device 1, see Figure), the upper portion having a central rotational axis (rotation axis 8, see Figure) about which the apparatus is rotated (see Figure);
at least one block runner (gate of mold 4, see Figure) is connected to the upper portion at the proximal end of the block runner (see Figure) and to at least one mould at the distal end of the block runner (see Figure), the block runner being mounted substantially perpendicular to the axis of rotation (see Figure - gate is mounted substantially perpendicular to rotation axis 8); and 
wherein the moulds are oriented substantially parallel to the axis of rotation of the centrifugal casting apparatus (mold 4 oriented substantially parallel to the rotation axis 8, see Figure).
Regarding the functional language (e.g., into which molten material is poured), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 14, Henker teaches wherein the wherein the thinnest part of the mould (gate of mold 4 is thinnest part, see Figure) is oriented in a radial direction away from the axis of rotation (see Figure).

Regarding claim 15, Henker teaches wherein the moulds are removable (as mold 4 is inside of chamber 5 in the Figure, it must inherently be removable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henker (US 2016/0332223; listed in the IDS filed 4 November 2021).
Regarding claim 8, Henker teaches wherein the centrifugal casting apparatus is rotated at 200 to 400 rpm (rotational speed is between 100 rpm and 500 rpm, see [0017]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Henker as applied to claim 1 above, and further in view of Biederman et al. (US 2011/0198964; hereinafter “Biederman”).
Note: claim 6 is being interpreted as discussed in the 112(b) section above.
Regarding claim 6, Henker is silent to wherein an investment casting shell is the mould.
Biederman teaches a centrifugal casting method in which an investment casting mold is the mold (see Fig. 8 and [0049]-[0056]).
In view of Biederman’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize an investment casting mould as the mould, as taught by Biederman, because it is known to utilize investment casting moulds for casting in centrifugal casting. Furthermore, the substation of one mould (the mould of Henker) for another mould (the mould of Biederman) would have been obvious to one of ordinary skill in the art with predictable results at the time the invention was filed.

Regarding claim 7, the combination of Henker and Biederman teaches wherein the shell is backed with a ceramic grit (Biederman: see [0049]-[0050] - backing of ceramic grit equated to stuccoed or overcoated coarser ceramic particles).

Claims 1, 2, 4, 6-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Biederman (US 2011/0198964).
Regarding claim 1, Biederman teaches a method of casting a component comprising:
attaching a mould (investment mold, see Fig. 8) to a centrifugal casting apparatus (see [0056]), such that the mould is oriented substantially parallel to the axis of rotation of the centrifugal casting apparatus (rotation axis 81 is parallel to the molds, see Fig. 8),
and applying a molten feedstock through a runner mounted substantially perpendicular to the axis of rotation to control and contain the turbulence within the molten feedstock (see Fig. 8 - runners 52’’ are mounted substantially perpendicular to axis of rotation 81; [0053]-[0056]). 
Though Biederman is silent to specifically teaching wherein its runners comprise a block runner, absent persuasive evidence to the contrary, any change in shape to the runners, including to a block runner, would merely be considered a choice which would have been obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP §2144.04(IV)(B).

Regarding claim 2, Biederman teaches wherein the thinnest part of the mould is oriented in a radial direction away from the axis of rotation (see Fig. 8 - thinnest part of mold is thickness direction of ring 116’’ or ring 117’’).  

Regarding claim 4, Biederman teaches wherein the mould is pre-heated prior to the casting process (see [0055]-[0056]). 

Regarding claim 6, Biederman teaches wherein an investment casting shell is the mould (see Fig. 8 and [0049]-[0056]).

Regarding claim 7, the Biederman teaches wherein the shell is backed with a ceramic grit (Biederman: see [0049]-[0050] - backing of ceramic grit equated to stuccoed or overcoated coarser ceramic particles).

Regarding claim 8, Biederman teaches wherein the centrifugal casting apparatus is rotated at 200 to 400 rpm (see [0056] - between 1 and 300 rpm). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 9, Biederman teaches wherein the mould (see Fig. 8) is mounted perpendicular to the block runner (runners 52’’, see Fig. 8) to prevent turbulence (see Fig. 8). 

Regarding claim 10, Biederman teaches wherein the mould is configured to allow for a quiescent fill process (the structure of the prior art of Biederman is identical to that of the claimed mold structure, and so it must follow that if the claimed mould is configured to allow for a quiescent fill process then the mold of Biederman must also be configured to allow for a quiescent fill process).

Regarding claim 13, Biederman teaches a centrifugal casting apparatus (investment 100’, see Fig. 8) comprising an upper portion (pouring cup attached directly to end 130’ of sprue 80’’, see Fig. 8; [0055]), the upper portion having a central rotational axis (axis 81, see Fig. 8; [0053]) about which the apparatus is rotated (see [0056]);
at least one runner (runners 52’’, see Fig. 8; [0053]) is connected to the upper portion at the proximal end of the block runner (see Fig. 8 - proximal end of runners 52’’ connected to upper portion through sprue 80’’) and to at least one mould (see Fig. 8) at the distal end of the block runner (see Fig. 8 - distal end of runners 52’’ connected to molds), the block runner being mounted substantially perpendicular to the axis of rotation (see Fig. 8); and 
wherein the moulds are oriented substantially parallel to the axis of rotation of the centrifugal casting apparatus (see Fig. 8 - molds are oriented substantially parallel to axis 81).
Though Biederman is silent to specifically teaching wherein its runners comprise a block runner, absent persuasive evidence to the contrary, any change in shape to the runners, including to a block runner, would merely be considered a choice which would have been obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP §2144.04(IV)(B).
Regarding the functional language (e.g., into which molten material is poured), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 14, Biederman teaches wherein the wherein the thinnest part of the mould is oriented in a radial direction away from the axis of rotation (see Fig. 8 - thinnest part of mold is thickness direction of ring 116’’ or ring 117’’).

Regarding claim 15, Biederman teaches wherein the moulds are removeable (see [0058]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        3 June 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735